People v Daymon (2017 NY Slip Op 09003)





People v Daymon


2017 NY Slip Op 09003


Decided on December 22, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, DEJOSEPH, NEMOYER, AND WINSLOW, JJ.


1363 KA 13-01186

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vANDREW L. DAYMON, DEFENDANT-APPELLANT. 


MARK D. FUNK, CONFLICT DEFENDER, ROCHESTER (KATHLEEN P. REARDON OF COUNSEL), FOR DEFENDANT-APPELLANT.
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (SCOTT MYLES OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Monroe County (Alex R. Renzi, J.), rendered February 27, 2013. The judgment convicted defendant, upon a jury verdict, of offering a false instrument for filing in the first degree, falsifying business records in the first degree (three counts) and insurance fraud in the fifth degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of, inter alia, three counts of falsifying business records in the first degree (Penal Law § 175.10), and one count of insurance fraud in the fifth degree (§ 176.10). Viewing the evidence in light of the elements of the crimes as charged to the jury (see People v Danielson, 9 NY3d 342, 349 [2007]), we reject defendant's contention that the verdict is against the weight of the evidence with respect to the element of intent to defraud (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Defendant's remaining contentions are without merit.
Entered: December 22, 2017
Mark W. Bennett
Clerk of the Court